 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HOME FEDERAL BANK
CHANGE IN CONTROL AGREEMENT
 
 
This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and entered into as
of the 18th day of August 2014, between Home Federal Bank (the “Bank” or the
“Employer”), a federally chartered savings bank which is the wholly owned
subsidiary of Home Federal Bancorp, Inc. of Louisiana (the “Corporation”), and
Glen W. Brown (the “Executive”).
 
 
WITNESSETH
 
WHEREAS, the Executive is currently employed as the Senior Vice President and
Chief Financial Officer of the Corporation and the Bank, and the Bank desires to
assure itself of the Executive’s continued active participation in the business
of the Employer;
 
WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive’s agreeing to remain in the
employ of the Employer, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employer is terminated under specified circumstances.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
(b)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
 
(c)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(d)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for death, the date on which
the Notice of Termination is given, and (ii) if the Executive’s employment is
terminated for any other reason, the date specified in such Notice of
Termination.
 
(e)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)        Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control based upon the occurrence of any of the following events:
 
(i)           (A) a material diminution in the Executive’s base compensation,
(B) a material diminution in the Executive’s authority, duties or
responsibilities in effect immediately prior to the Change in Control, or (C)
any requirement that the Executive report to a corporate officer or employee of
the Bank other than the President of the Bank, or
 
(ii)           any material change in the geographic location at which the
Executive must perform his services under this Agreement immediately prior to
the Change in Control;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days after the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.
 
(g)           IRS.  “IRS” shall mean the Internal Revenue Service.
 
(h)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Bank for any reason, including without limitation
for Cause, Disability or Retirement, or by the Executive for any reason,
including without limitation for Disability, Retirement or Good Reason, shall be
communicated by a written “Notice of Termination” to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the Bank’s
termination of the Executive’s employment for Cause or for death, which shall be
effective immediately, and (iv) is given in the manner specified in Section 7
hereof.
 
(i)           Retirement.  “Retirement” shall mean a voluntary termination by
the Executive which constitutes a retirement, including early retirement, under
the Bank’s 401(k) plan.
 
2.           Benefits Upon Termination.
 
(a)           In the event that during the term of this Agreement subsequent to
a Change in Control (y) the Executive’s employment is terminated by the Bank for
other than Cause, Disability, Retirement or the Executive’s death or (z) such
employment is terminated by the Executive for Good Reason, then the Bank shall,
subject to the provisions of Section 3 hereof, if applicable,
 
(i)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to one (1) time the Executive’s annual rate of
base salary immediately prior to the Date of Termination or, if higher, the
annual rate of base salary in effect prior to any decrease that gave rise to a
termination for Good Cause;
 
 
2

--------------------------------------------------------------------------------

 
(ii)           maintain and provide for a period ending at the earlier of (A)
twelve (12) months after the Date of Termination or (B) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, including life insurance, health and accident insurance and
disability insurance, offered by the Bank in which the Executive was
participating immediately prior to the Date of Termination (other than the
continuation of any vacation time, sick leave or similar leave), in each case
subject to Sections 2(a)(iii) and (iv) below;
 
(iii)           in the event that the continued participation of the Executive
in any group insurance plan as provided in clause (ii) of this Section 2(a) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during the period set forth in Section 2(a)(ii) any such group
insurance plan is discontinued, then the Bank shall at its election either (A)
arrange to provide the Executive with alternative benefits substantially similar
to those which the Executive was entitled to receive under such group insurance
plans immediately prior to the Date of Termination, provided that the
alternative benefits do not trigger the payment of an excise tax under Section
4980D of the Code, or (B) pay to the Executive within 10 business days following
the Date of Termination (or within 10 business days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Bank of providing continued coverage to the Executive,
with the projected cost to be based on the costs being incurred immediately
prior to the Date of Termination (or the discontinuation of the benefits if
later), as increased by 10% each year; and
 
(iv)           any insurance premiums payable by the Bank pursuant to Section
2(a)(ii) or (iii) shall be payable at such times and in such amounts (except
that the Employer shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Bank, subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid by the Bank in any other
taxable year.
 
(b)           Notwithstanding any other provision contained in this Agreement,
if either (i) the time period for making any cash payment under Section 2(a)
commences in one calendar year and ends in the succeeding calendar year or (ii)
in the event any payment under this Section 2 is made contingent upon the
execution of a general release and the time period that the Executive has to
consider the terms of such general release (including any revocation period
under such release commences in one calendar year and ends in the succeeding
calendar year, then the payment shall not be paid until the succeeding calendar
year.
 
3.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 2 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Bank, would constitute a “parachute payment” under Section 280G of the
Code, then the payments and benefits payable by the Bank pursuant to Section 2
hereof shall be reduced by the minimum amount necessary to result in no portion
of the payments and benefits payable by the Bank under Section 2 being
non-deductible to the Bank pursuant to Section 280G of the Code and subject to
the excise tax imposed under Section 4999 of the Code.  If the payments and
benefits under Section 2 are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits.  The
determination of any reduction in the payments and benefits to be made pursuant
to Section 2 shall be based upon the opinion of independent tax counsel selected
by the Bank and paid for by the Bank.  Such counsel shall promptly prepare the
foregoing opinion, but in no event later than fifteen (15) days from the Date of
Termination, and may use such actuaries as such counsel deems necessary or
advisable for the purpose.  Nothing contained in this Section 3 shall result in
a reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment under any circumstances other than as specified
in this Section 3, or a reduction in the payments and benefits specified in
Section 2 below zero.
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Mitigation; Exclusivity of Benefits.
 
(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 2(a)(ii) above.
 
      (b)           The specific arrangements referred to herein are not
intended to exclude any other vested benefits which may be available to the
Executive upon a termination of employment with the Bank pursuant to employee
benefit plans of the Bank or the Corporation or otherwise.
 
5.           Withholding.  All payments required to be made by the Bank
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Bank shall determine
are required to be withheld pursuant to any applicable law or regulation.
 
6.           Assignability.  The Bank may assign this Agreement and its rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.
 
7.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Bank:                 Secretary
Home Federal Bank
624 Market Street
Shreveport, Louisiana  71101
 
To the Executive:           Glen W. Brown
At the address last appearing on
the personnel records of the Employer
 
8.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Bank to sign on
its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
 
 
4

--------------------------------------------------------------------------------

 
 
9.            Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.
 
10.           Nature of Employment and Obligations.
 
(a)           Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Bank and the Executive,
and the Bank may terminate the Executive’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.
 
(b)           Nothing contained herein shall create or require the Bank to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Bank hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Bank.
 
11.           Term of Agreement. This Agreement shall terminate on July 31,
2015; provided that on or prior to July 31, 2015 and each subsequent July 31st,
the Compensation Committee or the Board of Directors of the Bank shall consider
(with appropriate corporate documentation thereof, and after taking into account
all relevant factors, including the Executive’s performance as an employee)
whether to renew the term of this Agreement for an additional one (1)
year.  Notwithstanding the foregoing to the contrary, this Agreement shall be
automatically extended for an additional one (1) year upon a Change in Control.
 
12.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
15.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in agreements
between a savings bank and its employees pursuant to Section 163.39(b) of the
Office of the Comptroller of the Currency (“OCC”) Rules and Regulations, 12
C.F.R. §163.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 2 hereof.
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §163.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Comptroller, or his/her designee, at the time the Federal
Deposit Insurance Corporation (“FDIC”) enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Comptroller, or his/her
designee, at the time the Comptroller or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Comptroller to be in an unsafe or unsound condition, but
vested rights of the Executive and the Employer as of the date of termination
shall not be affected.
 
16.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.
 
17.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
18.           Entire Agreement.  This Agreement embodies the entire agreement
between the Bank and the Executive with respect to the matters agreed to
herein.  All prior agreements, oral or written, between the Bank and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.
 
 
(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
Attest:
  HOME FEDERAL BANK             /s/DeNell W. Mitchell  
By:
/s/Daniel R. Herndon
DeNell W. Mitchell
 
Daniel R. Herndon
Secretary
 
Chairman of the Board
                EXECUTIVE                
By:
/s/Glen W. Brown     
Glen W. Brown

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7